ON MOTION FOR REHEARING.
ELLISON, J.
An examination of the record satisfied us that, under proper instructions in relation thereto, the jury found that defendant did not agree to give up to plaintiff the latter’s note of $1,698.95 for legal services performed for defendant; and that, at least, some one or more of the amounts given over tO' defendant by plaintiff were paid as credits on the note and were not advanced as loans. The jury thus found, under proper direction, that plaintiff’s note to defendant was not barred, but was a valid subsisting obligation.
Defendant, by his answer, makes use of this note in two ways. He admits he received the different amounts from plaintiff, but he alleges that they were not loans made to him but were paid to him to be credited on the note and that he did so in each instance. He then, separately, proceeds to plead the note as a counterclaim to each count in the petition. Keeping in mind that the jury found the note was not to be cancelled in settlement of legal services and that it Avas not barred by the *479Statute of Limitations, it is of- no practical importance whether the different sums paid to defendant were payments on the note or loans made to defendant, as, whether made for one purpose or the other, they have been allowed to plaintiff on his note.
We went over as much of the case in our opinion as was practicable within reasonable limits. Necessarily, we could not refer in detail to all of the evidence, nor to every phase of the case; but it does not follow from that fact, that we overlooked them. The motion for rehearing should be overruled.
All concur.